ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated March 31, 2003, and following oral argument, it is hereby
ORDERED that William M. Gross, be and he is disbarred from the Bar of this Commonwealth retroactive to March 14, 2001, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), PaR.D.E.
Chief Justice CAPPY and Justices CAS-TILLE and NIGRO dissent and would impose a five-year suspension retroactive to March 14, 2001.